DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 10/6/2022 "Reply" elects with traverse Species F4 and identifies as reading on claims 1-8 and 14-20.  Accordingly, Examiner has withdrawn claims 9-13 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
Applicant contends that “it should be no undue burden on Examiner to consider all claims in the single application.” This is not found persuasive because the accepted tests set forth in MPEP § 808.02 for establishing a prima facie case of burden have been satisfied, as such the burden has shifted to the applicant and the applicant has failed to rebut. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 14 is objected to because of the following informalities:  “includeing at least two…” should be “including at least two…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US Pub. No. 2013/0193464).
Regarding claim 14, in FIGs. 1-3, Bae discloses an LED light source module, comprising: a substrate (214/215/217); a protective layer (211), disposed on the substrate and having at least one opening (212); a plurality of conductive terminals (141 and 143), arranged in the at least one opening; a light-emitting member (100), including a bottom surface (facing 141/143), a first lateral surface (left or right side of 100) connected to the bottom surface, a second lateral surface (other left or right side of 100) connected to the bottom surface and opposite to the first lateral surface, and a plurality of electrodes (135/137), wherein the electrodes are electrically connected to the conductive terminals respectively; and an auxiliary structure (151), including at least two support portions (at least the leftmost and rightmost portions of 151) arranged between the substrate and the light-emitting member, wherein the support portions correspond to the first lateral surface and the second lateral surface of the light-emitting member respectively, and the support portions support the bottom surface of the light-emitting member.
Regarding claim 15, in FIGs. 1-3, Bae discloses that the light-emitting member includes a light-emitting surface (uppermost surface of 100), the light-emitting surface is located between the first lateral surface and the second lateral surface, and the light-emitting surface is connected to the bottom surface.
Regarding claim 16, in FIGs. 1-3, Bae discloses that the electrodes are located on the bottom surface of the light-emitting member, the support portions are located outside of the electrodes, at least a part of one of the support portions is located between the electrodes (portions between electrodes, see FIG. 3) and the first lateral surface of the light-emitting member, and at least a part of the other one of the support portions is located between the electrodes (another portion between electrodes, see FIG. 3)  and the second lateral surface of the light-emitting member.
Regarding claim 17, in FIGs. 1-3, Bae discloses that the first lateral surface is a light-emitting surface (light is emitted from the side of the device, 213 reflects this light, see paragraph [0058]), the second lateral surface is a back surface of the light-emitting member opposite to the light-emitting surface, and both the light-emitting surface and the back surface are connected to the bottom surface.
Regarding claim 18, in FIGs. 1-3, Bae discloses that one of the support portions is provided on the substrate and located between the electrodes (portions between electrodes) and the light-emitting surface of the light-emitting member (a straight line can be drawn from electrodes to the light emitting surface, passing through said support portion).
Regarding claim 19, in FIGs. 1-3, Bae discloses that one of the support portions is provided behind the electrodes (uppermost or lowermost portion of 151 in FIG. 3) and extends in a direction away from the light-emitting surface of the light-emitting member.
Regarding claim 20, in FIGs. 1-3, Bae discloses that one of the support portions is provided behind the electrodes (uppermost or lowermost portion of 151 in FIG. 3) and extends in a direction away from the light-emitting surface of the light-emitting member.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed LED light source module particularly characterized by an auxiliary structure, arranged between the substrate and the light-emitting member and without contacting the first electrode and the second electrode, wherein the auxiliary structure includes a main support portion arranged on the substrate to support the bottom surface of the light-emitting member, and the main support portion is located between the electrodes and at least extends from the back surface to the light-emitting surface of the light-emitting member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896